UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4852


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LATRONE ANTONIO HICKS, a/k/a Tee, a/k/a FNU LNU,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:07-cr-01467-HFF-42)


Submitted:   November 30, 2010            Decided:   January 6, 2011


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Ward Murphy, KOLB & MURPHY, LLC, Sumter, South Carolina,
for Appellant. William Jacob Watkins, Jr., OFFICE OF THE UNITED
STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A jury convicted Latrone Antonio Hicks of conspiracy

to possess with intent to distribute and to distribute cocaine

and    cocaine     base,      in    violation       of    21     U.S.C.         §§   841(a)(1),

(b)(1)(A),        846   (2006).            He    was     sentenced         to    360       months’

imprisonment.           Hicks’      appellate          counsel    has       filed      a    brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

in his opinion there are no meritorious issues for appeal but

raising the issues of whether sufficient evidence supports the

jury’s verdict and whether Hicks’ sentence is reasonable.                                     The

Government has declined to file a responsive brief.                                  Hicks has

filed a pro se supplemental brief.                     We affirm.

            “A      defendant        challenging          the     sufficiency          of     the

evidence     to    support         his   conviction        bears       a    heavy      burden.”

United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997)

(internal quotation marks omitted).                       A jury’s verdict “must be

sustained if there is substantial evidence, taking the view most

favorable to the Government, to support it.”                           Glasser v. United

States, 315 U.S. 60, 80 (1942); see United States v. Perkins,

470 F.3d 150, 160 (4th Cir. 2006).                          Substantial evidence is

“evidence      that     a    reasonable         finder    of    fact       could     accept    as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”                      United States v. Alerre, 430

F.3d    681,      693       (4th    Cir.    2005)        (internal         quotation        marks

                                                2
omitted).     We consider both circumstantial and direct evidence,

drawing    all    reasonable        inferences          from     such   evidence       in   the

Government’s favor.           United States v. Harvey, 532 F.3d 326, 333

(4th Cir. 2008).          In resolving issues of substantial evidence,

we do not reassess the factfinder’s determination of witness

credibility, see United States v. Brooks, 524 F.3d 549, 563 (4th

Cir.   2008),     and     “can   reverse          a    conviction       on    insufficiency

grounds only when the prosecution’s failure is clear.”                                 United

States v. Moye, 454 F.3d 390, 394 (4th Cir. 2006) (en banc)

(internal    quotation        marks      omitted).               We   have    reviewed      the

evidence     introduced        at     trial       and       conclude        that    there   is

sufficient evidence to support the jury’s verdict.                             Accordingly,

we affirm Hicks’ conviction.

            With respect to Hicks’ sentence, we review a sentence

for    reasonableness         under    an     abuse         of    discretion        standard.

Gall v. United States, 552 U.S. 38, 51 (2007).                                  This review

requires consideration of both the procedural and substantive

reasonableness      of    a   sentence.               Id.    This     court     must   assess

whether    the    district       court    properly           calculated       the    advisory

Guidelines       range,   considered        the        18   U.S.C.      §    3553(a)   (2006)

factors, analyzed any arguments presented by the parties, and

sufficiently explained the selected sentence.                           Id. at 49-50; see

United States v. Lynn, 592 F.3d 572, 575-76 (4th Cir. 2010);

United States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009).                                 If

                                              3
there    is     no        procedural       error,          we     review       the    substantive

reasonableness of the sentence, “examin[ing] the totality of the

circumstances to see whether the sentencing court abused its

discretion in concluding that the sentence it chose satisfied

the    standards          set    forth    in     §    3553(a).”            United      States       v.

Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).                                           If the

sentence is within the Guidelines range, we apply a presumption

of reasonableness.               Rita v. United States, 551 U.S. 338, 346-56

(2007)       (upholding         presumption          of     reasonableness           for    within-

Guidelines sentence).

               We have thoroughly reviewed the sentencing transcript

and    the    presentence          report      in     this       case,     and       conclude      the

district       court        properly       calculated             the     Guidelines          range,

considered        the           relevant         § 3553(a)              factors,        made        an

individualized            assessment      based        on       the    facts    presented,         and

adequately explained the reasons for the chosen sentence in open

court,    demonstrating            that    it        had    a    reasoned       basis       for    its

decision.       In imposing a 360-month sentence, the district court

specifically         considered          Hicks       was    involved       in    a     very    large

conspiracy and a very serious offense.                                The court noted a need

to provide adequate deterrence and also to protect the public

from    crimes       of    the    defendant.               See    Rita,    551       U.S.     at   357

(“[W]hen a judge decides simply to apply the Guidelines to a

particular case, doing so will not necessarily require lengthy

                                                 4
explanation.”).     We conclude the sentence was not procedurally

unreasonable.         Additionally,         we    conclude        Hicks’     within-

Guidelines sentence is presumptively reasonable on appeal, see

Rita, 551 U.S. at 346-56; United States v. Go, 517 F.3d 216, 218

(4th Cir. 2008), and he has failed to rebut that presumption.

See United States v. Montes-Pineda, 445 F.3d 375, 379 (4th Cir.

2006) (stating presumption may be rebutted by showing sentence

is unreasonable when measured against the § 3553(a) factors).

Therefore, the sentence is substantively reasonable.                         See Go,

517 F.3d at 220.

           In accordance with Anders, we have reviewed the entire

record and Hicks’ pro se supplemental brief, and have found no

meritorious issues for appeal.           We therefore affirm the district

court’s   judgment.      This    court      requires      that     counsel    inform

Hicks, in writing, of his right to petition the Supreme Court of

the United States for further review.                  If Hicks requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                   Counsel’s motion must

state that a copy thereof was served on Hicks.                    We dispense with

oral   argument    because     the    facts      and    legal     contentions    are

adequately   presented    in    the    materials         before    the   court   and

argument would not aid the decisional process.

                                                                           AFFIRMED

                                        5